Citation Nr: 1027534	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  05-33 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for degenerative disc disease with associated bulges seen at L3-
L4 and L4-L5, for the period prior to January 11, 2008.

2.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease with associated bulges seen at L3-L4 
and L4-L5, for the period beginning January 11, 2008.


ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The Veteran had active duty from September 1981 to September 
2001.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2001 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) which granted service 
connection for a lumbar spine disability with a 10 percent 
disability evaluation, effective October 1, 2001.  Subsequently, 
in a February 2008 rating decision, the RO increased the 
evaluation for the service-connected lumbar spine disability to 
20 percent, effective January 11, 2008.  As the increased 
evaluation during the pendency of this appeal does not represent 
a total grant of benefits sought on appeal, the claim for 
increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993).  Moreover, as the Veteran has disagreed with the initial 
rating assigned following the grant of service connection for a 
low back disability, the Board has characterized such claim in 
light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing an initial rating claim from claim for increased 
rating for already service-connected disability).

In June 2008, the Board remanded this matter to the RO to 
schedule the Veteran for a video conference hearing before the 
Board.  The Board finds that the RO substantially complied with 
the June 2008 remand order and no further action is necessary in 
this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998), where the Board's remand instructions were substantially 
complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  
The Veteran was scheduled to appear for a video conference 
hearing before the Board in June 2008; however, he failed to 
report for the hearing and provided no explanation for his 
failure to report.  His hearing request, therefore, is deemed 
withdrawn.


FINDINGS OF FACT

1.  For the period prior to January 11, 2008, the Veteran's 
lumbar spine disability was manifested by no more than 
lumbosacral strain with characteristic pain on motion, slight 
limitation of motion of the lumbar spine, mild intervertebral 
disc syndrome, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees, or combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees.

2.  For the period beginning January 11, 2008, the Veteran's 
lumbar spine disability has been manifested by no more than 
moderate intervertebral disc syndrome, moderate limitation of 
motion of the lumbar spine, intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least two 
weeks but less than four weeks during the past twelve-month 
period, or forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees, or combined 
range of motion of the thoracolumbar spine greater than 120 
degrees.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for service-connected lumbar spine disability have not 
been met for the period prior to January 11, 2008.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes, 5292, 
5293, 5295 (2002); Diagnostic Codes 5237, 5243 (2009).

2.  The criteria for an evaluation in excess of 20 percent for 
service-connected lumbar spine disability have not been met for 
the period beginning January 11, 2008.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2002); Diagnostic Codes 5237, 5243 (2009).

3.  For the period from April 18, 2005, the criteria for a 
separate 10 percent rating for neuropathy of the left lower 
extremity are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8520 (2009).

4.  For the period from April 18, 2005, the criteria for a 
separate 10 percent rating for neuropathy of the right lower 
extremity are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8520 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In this case where service connection has been granted and an 
initial disability rating and effective date have been assigned, 
the claim of service connection has been more than substantiated, 
thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, further VCAA 
notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer 
applicable for claims for initial higher ratings following the 
initial grant of service connection.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006); Dunlap, 21 Vet. App. at 116- 117; Goodwin 
v. Peake, 22 Vet. App. 128 (2008).

II.  Increased Evaluation

In a May 2003 rating decision the RO granted service connection 
for chronic lumbar strain with an evaluation of 10 percent 
effective October 1, 2001, (the day following the Veteran's 
discharge from active duty service), under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5295 (2002) (lumbosacral strain).  The 
Veteran filed a timely notice of disagreement with that 
determination and in an August 2005 statement of the case (SOC) 
the RO reevaluated the Veteran's service-connected lumbar spine 
disability, with consideration of the amended rating criteria, 
continued the 10 percent disability evaluation and 
recharacterized the disability as degenerative disc disease with 
associated bulges seen at L3-L4 and L4-L5, previously diagnosed 
as chronic lumbar strain.  The Veteran perfected a timely appeal 
to the August 2005 rating action.  By rating decision in February 
2008, the RO increased the Veteran's disability evaluation for 
degenerative disc disease with associated bulges seen at L3-L4 
and L4-L5, previously diagnosed as chronic lumbar strain to 20 
percent effective January 11, 2008 under 38 C.F.R. § 4.71a, DC 
5243.  As noted earlier, this was not a full grant of benefits 
sought on appeal, therefore, the claim for increase remains 
before the Board.  AB, 6 Vet. App. 35.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2002 and 2009).  
Each service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. § 
4.27.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  Generally, the degrees of disability specified are 
considered adequate to compensate for loss of time from work 
proportionate to the severity of the disability.  38 C.F.R. § 
4.1.  

The Veteran's entire history is to be considered when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, as with the 
Veteran's claim for an initial increased evaluation, where the 
appeal arises from the original assignment of a disability 
evaluation following an award of service connection, the severity 
of the disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating to 
the present time with consideration given to the propriety of 
staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
In addition, the Court has held that in determining the present 
level of a disability for any increased evaluation claim, the 
Board must consider the application of staged ratings.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

During the course of this appeal, VA revised the criteria for 
evaluating the spine.  Effective on September 23, 2002 the 
criteria for evaluating intervertebral disc syndrome were 
revised.  See 67 Fed. Reg. 54345 (August 22, 2002).  VA also 
revised the criteria for evaluation of diseases and injuries of 
the spine, effective on September 26, 2003 (see 68 Fed. Reg. 
51454-51456 (August 27, 2003)).  In this case, VA has a duty to 
adjudicate the claim under the former criteria during the entire 
appeal period, and to consider the revised criteria for the 
period beginning on the effective date of the new provisions.  
The most favorable regulation will be applied after the date of 
regulatory change.  See DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997); see also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  As 
such, the Board will assess the severity of the Veteran's 
service-connected lumbar spine disability under both the former, 
and revised criteria pertaining to ratings of the spine.

The RO has considered and notified the Veteran of both the old 
and the new versions of the relevant criteria.  Therefore, the 
Board's decision results that follow, in no prejudice the Veteran 
in terms of lack of notice of the regulatory revisions.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Under the old rating criteria for the spine, DC 5295 provided for 
a 10 percent evaluation for lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation was 
warranted for lumbosacral strain where there was muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position.  A 40 percent evaluation required 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating was also 
warranted if only some of the above manifestations were present 
if there was also abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, DC 5295.

Alternatively, the Veteran's degenerative disc disease with 
associated bulges seen at L3-L4 and L4-L5, may be evaluated under 
38 C.F.R. § 4.71a, former DC 5292, pertaining to limitation of 
motion; or under 38 C.F.R. § 4.71a, former DC 5293 (renumbered 
5243), pertaining to intervertebral disc syndrome.

Under DC 5292, slight limitation of motion of the lumbar segment 
of the spine warranted a 10 percent evaluation.  Moderate 
limitation of motion of the lumbar segment of the spine warranted 
a 20 percent evaluation.  A 40 percent evaluation required severe 
limitation of motion.  38 C.F.R. § 4.71a, DC 5292 (2002).

Under DC 5293 (renumbered 5243), a 10 percent rating required 
mild intervertebral disc syndrome.  A 20 percent evaluation was 
assignable for moderate intervertebral disc syndrome, recurring 
attacks, with intermittent relief.  A 40 percent evaluation was 
warranted for severe intervertebral disc syndrome, recurring 
attacks, with intermittent relief.  A 60 percent evaluation 
required pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an absent 
ankle jerk or other neurological findings appropriate to the site 
of the diseased disc) and little intermittent relief.  38 C.F.R. 
§ 4.71a, DC 5293 (2002).

Under the revised criteria, spine disabilities are evaluated 
under a general rating formula (General Rating Formula for 
diseases and Injuries of the Spine).  Under the formula, a 10 
percent evaluation is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater than 
85 degrees; or, the combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235; or, 
muscle spasm, guarding, or localized tenderness not resulting in 
an abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent evaluation is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation is assigned for forward 
flexion of the thoracolumbar spine limited to 30 degrees or less; 
or, favorable ankylosis of the entire thoracolumbar spine.  
Higher evaluations are assigned for unfavorable ankylosis of the 
entire spine, or the entire thoracolumbar spine, which are not 
relevant to the Veteran's claim.  38 C.F.R. § 4.71a, DC 5235-5241 
(2009).  

Under the revised criteria, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the basis 
of incapacitating episodes over the past 12 months, or under the 
General Rating Formula (which provides the criteria for rating 
orthopedic disability, and authorizes separate evaluations of its 
chronic orthopedic and neurologic manifestations), whichever 
method results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.

Under revisions to DC 5293 (2002) and DC 5243 (2003), a 20 
percent rating is warranted for incapacitating episodes having a 
total duration of at least two weeks, but less than four weeks, 
during the past 12 months.  A 40 percent rating is warranted for 
incapacitating episodes having a total duration of at least four 
weeks, but less than six weeks, during the past 12 months.  A 
maximum, 60 percent rating is warranted for incapacitating 
episodes having a total duration of at least six weeks during the 
past 12 months.  

The notes following revised DC 5243 define an incapacitating 
episode as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest prescribed by 
a physician and treatment by a physician.

"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

The notes following DC 5243 further provide that, when evaluating 
on the basis of chronic manifestations, VA should evaluate 
orthopedic disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes; and evaluate 
neurologic disabilities separately using evaluation criteria for 
the most appropriate neurological diagnostic code or codes.  
Where intervertebral disc syndrome is present in more than one 
spinal segment, and provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the basis 
of chronic orthopedic and neurological manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.

The revised rating criteria are meant to take pain and other 
symptoms into account.  Therefore, an evaluation based on pain 
alone would not be appropriate, unless there is specific nerve 
root pain, for example, that could be evaluated under the 
neurological sections of the rating schedule.  38 C.F.R. § 4.71a, 
DCs 5235-5243 (2009); 68 Fed. Reg. 51,455 (Aug. 22, 2002).

Under Diagnostic Code 8520, complete paralysis of the sciatic 
nerve warrants n 80 percent evaluation.  Incomplete paralysis of 
the sciatic nerve is evaluated as follows: severe, with marked 
muscle atrophy (60 percent); moderately severe (40 percent); 
moderate (20 percent); and mild (10 percent).  38 C.F.R. § 
4.124a, DC 8520 (2009).  

In evaluating the Veteran's disability, the Board will consider 
not only the criteria of the currently assigned diagnostic codes, 
but also the criteria of other potentially applicable diagnostic 
codes.  At the outset, however, the Board notes that, in the 
absence of any evidence of a fractured vertebra (or residuals 
thereof), or ankylosis of the lumbar spine, consideration of 
former DCs 5285 or 5289 (renumbered 5235 or 5240) for diseases 
and injuries of the spine is unnecessary.  

A.  For the Period Prior to January 11, 2008

For the period under consideration, the Veteran's lumbar spine 
disability has been rated as 10 percent disabling under DC 5295, 
which contemplates lumbosacral strain.  38 C.F.R. § 4.71a, DC 
5295 (2002).  Other applicable diagnostic codes include DC 5292, 
which contemplates limitation of motion of the lumbar spine; and 
DC 5293, which contemplates intervertebral disc syndrome.  38 
C.F.R. § 4.71a, DCs 5292, 5293 (2002).

In May 2001 the Veteran had a VA pre-discharge examination.  At 
that time he reported experiencing low back pain and stiffness on 
walking long distances or with long periods of sitting, when 
playing sports and when bending over to pick up heavy objects.  
On objective examination there was no limitation of range of 
motion; flexion of the lumbar spine was to 95 degrees, extension 
was to 35 degrees, right and left lateral flexion were to 40 
degrees and right and left rotation was to 40 degrees.  X-rays 
revealed an unremarkable lumbar spine.  The diagnosis was status 
post lumbar strain with no residuals.  The examiner noted there 
were no objective findings.

Post-service private examination by Dr. JJF in September 2002 
revealed the Veteran's complaints of a long history of 
intermittent episodes of low back pain on the left side brought 
about by activity or lifting.  The Veteran denied any radiation,  
neurological symptoms, or associated difficulties with his bowel 
or bladder control.  The Veteran reported that he had gone 
through a physical therapy program over four years ago, but had 
not continued.  He indicated that he had never missed work 
because of his back pain.  Objectively, there was no spine 
deformity or spine tenderness to palpation.  There was no muscle 
spasm noted.  The back had full range of motion.  Straight leg 
raise was negative, reflexes were 2+ bilaterally in the lower 
extremities, motor strength was 5/5, there were no sensory 
deficits and the Veteran had a normal gait.  X-ray of the back 
performed in April 2002 showed some mild disc height loss at L5 
and S1 and some possible subtle lucency through the pars 
interarticularis of L5 bilaterally.  The assessment was history 
of recurring episodes of low back pain.  The physician commented 
that history does not suggest a condition that would limit the 
ability to work.  

In a statement dated in October 2002 a Department of the Air 
Force physical therapist disclosed that the Veteran was receiving 
physical therapy at that time.  He recorded the Veteran's 
complaints of pain worsened by static loading, prolonged 
standing, sitting, repetitive lifting and bending.  The 
therapist's objective findings revealed loss of segmental spinal 
motion in sagittal and transverse planes - lumbar spinal region, 
positive straight-leg raising at 60 degrees bilaterally, 
abdominal muscle weakness as well as moderate loss of strength in 
the lumbar spinal extensors.  It was noted that the Veteran also 
presented with multi-level lumbar spinal instability at the L4/5, 
L5/S1 levels.  It was further noted that the Veteran demonstrated 
moderate disability on initial evaluation and presented with 
signs and symptoms consistent with lumbosacral spondylosis.  

On VA examination in May 2003 the Veteran reported that he 
originally injured his back in the mid-1980's while he was 
playing basketball and has had intermittent pain in his low back 
area that has gradually worsened over the years.  He denied any 
radiation of the pain.  He stated that periods of pain will be 
triggered by extended sitting, standing, or walking.  He stated 
that each episode of back pain usually lasts from three to seven 
days.  He disclosed that he experiences approximately three 
episodes per month.  He also stated that he has flares, which are 
triggered by pressure on his back, such as pressing his back 
against something.  A flare of his back pain was described as a 
sharp shooting pain that will radiate up his back and will last 
for a few minutes.  He has flare-ups every time he has an active 
episode of back pain.  The Veteran denied any associated features 
or symptoms such as weight loss, fever, malaise, dizziness, 
visual disturbances, numbness, weakness, bladder or bowel 
complaints, or erectile dysfunction.  He estimated that he could 
walk for approximately two blocks before his pain would become 
such that he has to stop and rest.  He denied any history of 
unsteadiness or falls due to his back pain.  It was noted that 
the Veteran is employed as an aircraft mechanic.  He stated that 
when he is having an active period of back pain, his job is more 
difficult.  He denied any other interferences in mobility or 
activities of daily living.  

Objective examination of the lumbar spine revealed normal spinal 
curvature, no tenderness to palpation over the vertebral bodies, 
and no muscle spasm. The Veteran demonstrated a positive left 
straight leg raise and negative Lasegue sign.  Range of motion of 
the lumbar spine was flexion to 90 degrees with pain at 90 
degrees, extension to 30 degrees with pain at 30 degrees, right 
and left lateral bending was 21 of 30 degrees with pain at the 
end of range of motion, and right and left rotation was 30 
degrees with pain at the end of range of motion.  Repetitive 
motion testing did not product any additional pain or changes in 
ranges of motion.  Neurological examination revealed deep tendon 
reflexes were 1+ in all extremities.  Sensation was intact to 
soft touch and sharp/dull in all dermatomes of the upper and the 
lower extremities.  X-ray of the lumbar spine was normal.  The 
impression was chronic low back strain.  

MRI [magnetic resonance imaging] of the lumbar spine in April 
2005 revealed a L3-4 degenerative disc with broad base foraminal 
narrowing.  Private treatment records dated in 2003 and 2005 
reveal treatment for low back pain and an impression of 
degenerative disc disease.  

Based on the foregoing, when rated under the old diagnostic codes 
for lumbosacral strain (DC 5295), intervertebral disc syndrome 
(DC 5293) and limitation of lumbar motion (DC 5292), the 
Veteran's lumbar spine disability does not satisfy the 
qualitative criteria for an evaluation higher than 10 percent 
under any of these diagnostic codes.  Under the old schedular 
criteria of DC 5295, a higher evaluation of 20 percent was not 
warranted unless there was muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in the 
standing position.  38 C.F.R. § 4.71a, DC 5295 (2002).  Here, 
there was no evidence of spasm, neither was unilateral loss of 
lateral spine motion shown.  Thus, the old schedular criteria of 
DC 5295 may not serve as a basis for an initial increased 
evaluation for the service-connected lumbar spine disability for 
the period prior to January 11, 2008.

Additionally, under the old schedular criteria of DC 5293, a 
higher rating of 20 percent was not warranted unless there was 
moderate intervertebral disc syndrome with recurring attacks.  38 
C.F.R. § 4.71a, DC 5293 (2002).  Pre-discharge and post-service 
medical records discussed above show that the Veteran had 
complaints of recurrent, intermittent low back pain.  He denied 
any radiculopathy and neurological examinations were essential 
normal.  On examination in 2001 there was no limitation of motion 
of the lumbar spine noted and only slight limitation of motion 
shown on examination in 2003.  While there was positive straight 
leg raising on physical examination in October 2002, there was no 
loss of strength in the lower extremities or decreased reflexes.  
The neurological examination in May 2003 was essentially normal.  
The Board finds that the evidence does not show moderate 
intervertebral disc syndrome with recurring attacks.  The 
Veteran's condition more nearly approximated a mild 
intervertebral disc syndrome because there was no evidence of 
symptoms to rise to the level of a moderate condition.  Thus, the 
Board finds that an initial increased rating under DC 5293 for 
the service-connected lumbar spine disability for the period 
prior to January 11, 2008 is not warranted.

In addition, under the old schedular criteria of DC 5292, a 
higher rating of 20 percent was not warranted unless there was 
moderate limitation of lumbar motion.  As noted, in May 2001 at 
the pre-discharge VA examination there was no demonstration of 
limited motion of the lumbar spine.  On VA examination in May 
2003 range of motion of the lumbar spine showed flexion to 90 
degrees and, extension to 30 degrees, which is normal for VA 
compensation purposes.  Based upon the ranges of motion recorded 
at that examination, the Board concludes that the Veteran's 
limitation of motion falls at most within the slight range, even 
when taking into account any additional loss of function due to 
pain and other factors.  The Board finds that overall, there was 
minimal limitation of lumbar motion (right and left lateral 
bending was 21 of 30 degrees).  There was no notable limitation 
due to pain for the range of motion testing in May 2003.  He had 
full flexion, and full extension.  Thus, under the old 
qualitative criteria for evaluating limitation of motion of the 
lumbar spine, the Board finds that the Veteran's lumbar spine 
disability had slight limitation of motion, for which a 10 
percent evaluation was warranted.  38 C.F.R. § 4.71a, DC 5292 
(2002).  Thus, the old schedular criteria of DCs 5295, 5293 and 
5292 cannot serve as a basis for an initial increased evaluation 
for the service-connected lumbar spine disability for the period 
prior to January 11, 2008.

In evaluating the Veteran's service-connected lumbar spine 
disability under the revised or new criteria from the effective 
dates of the new provisions (September 23, 2002 for 
intervertebral disc syndrome and September 26, 2003 for diseases 
and injuries of the spine), the evidence shows that prior to 
September 26, 2003, the Veteran could flex his thoracolumbar 
spine well beyond 30 degrees.  In the pre-discharge VA 
examination report in May 2001, flexion of the lumbar spine was 
to 95 degrees and in May 2003 flexion of the lumbar spine was 
reported at 90 degrees.  Higher evaluations may be assigned for 
ankylosis, but the Veteran retained significant back motion, and 
thus did not have ankylosis.  He, therefore, did not meet the 
criteria for a disability rating in excess of 10 percent under 
the General Rating Formula for an initial increased evaluation 
for the service-connected lumbar spine disability for the period 
prior to January 11, 2008.  38 C.F.R. §§ 4.7, 4.21, 4.71a.

Furthermore, for period at issue, the Veteran has not had any 
periods of doctor-prescribed bed rest.  The evidence, therefore, 
did not show incapacitating episodes.  No significant 
neurological deficits were noted.  Hence, the revised rating 
criteria do not provide a basis for an initial increased 
disability evaluation in excess of 10 percent for the Veteran's 
service-connected lumbar spine disability prior to the revised 
regulatory provision.  See 38 C.F.R. § 4.71a, DC 5243 (2009).

The Board is required to consider the effect of pain and weakness 
when rating a service-connected disability on the basis of 
limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Board has considered the 
Veteran's complaints of pain, as well as all evidence of record 
related to limitation of motion, weakened motion, excess motion, 
incoordination, fatigability, and pain on motion, and refer to 
the May 2003 examination report wherein no weakness was shown and 
repetitive motion testing did not product any additional pain or 
changes in ranges of motion.  Although the Veteran exhibited 
slight limitation of lateral movement and reported flare-ups, 
there was no reduced motion with repetitive use; and as noted 
earlier, the May 2003 examiner essentially found full flexion and 
extension.  The Veteran reportedly could walk approximately two 
blocks before his pain would become such that he has to stop and 
rest; and the objective evidence did not reflect a degree of 
functional impairment warranting an increased disability rating.  
Thus, the preponderance of the evidence does not support an 
increased disability evaluation under 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca, 8 Vet. App. at 204-7 for the period prior to 
January 11, 2008.

In sum, the weight of the credible evidence demonstrates that the 
Veteran's lumbar spine disability does not warrant an initial 
evaluation in excess of 10 percent disabling for the period prior 
to January 11, 2008.  As the preponderance of the evidence is 
against the claim for an initial increased evaluation for a 
lumbar spine disability for the period prior to January 11, 2008, 
the appeal must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).



B.  For the period beginning January 11, 2008

For the period under consideration, the Veteran's lumbar spine 
disability has been evaluated as 20 percent disabling under DC 
5243, intervertebral disc syndrome.  As noted above, VA revised 
the criteria for evaluation of intervertebral disc syndrome, 
effective on September 23, 2002 (see 67 Fed. Reg. 54345 
(August 22, 2002)).  However, it is important to note that the 
criteria for rating intervertebral disc syndrome under Diagnostic 
Code 5293 that became effective on September 23, 2002, contained 
a note defining incapacitating episodes and chronic orthopedic 
and neurologic manifestations.  The Federal Register version 
setting forth the final rule indicates that the three notes 
following the version of Diagnostic Code 5293 that became 
effective on September 23, 2002, were deleted when intervertebral 
disc syndrome was reclassified as Diagnostic Code 5243 in the 
criteria that became effective on September 26, 2003.  This was 
apparently inadvertent and has now been corrected by 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004), a final correction that was made 
effective September 26, 2003.  In any case, these revisions 
occurred during the pendency of the Veteran's appeal and the 
Board will assess the severity of the Veteran's service-connected 
lumbar spine disability under both the former, and revised 
criteria pertaining to ratings of the spine.

Referring to the old schedular criteria of DC 5293, the 
diagnostic code for intervertebral disc syndrome, the Veteran's 
lumbar spine disability does not satisfy the qualitative criteria 
for an evaluation higher than 20 percent for the period beginning 
January 11, 2008.  DC 5293 provides for the next higher 
disability evaluation of 40 percent when there is severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  38 C.F.R. § 4.71a, DC 5293.  

VA examination conducted January 11, 2008 revealed the Veteran's 
complaints of low back pain which had worsened over the years.  
The Veteran reported that pain in the lower back radiates into 
both buttocks and down both legs with numbness in both legs.  He 
stated that his lower back is stiff after sitting for a few 
minutes and when getting up in the morning.  The Veteran 
complained of tightening and sharp pain in the lower back which 
flares daily.  He reported his pain level as 9/10.  He also 
stated that his legs get weak during flares.  He reported that 
walking fifteen to twenty minutes increases the pain in his lower 
back and his legs buckle when he has the sharp pain.  He 
disclosed that his last incapacitating episode was during 
military service.  The Veteran stated that he could not bend or 
lift anything without more pain and that he could not do any 
physical exercise without more sharp pain.  He indicated that 
such symptoms interferes with his job because he sometimes has to 
lift things and climb on ladders, which makes his back hurt more.  
The Veteran is employed at an Air Force Base.

On physical examination the examiner noted that there was no 
acute distress and the Veteran had a steady and smooth gait.  
There was decreased muscle strength with resistance bilaterally 
of the lower extremities, 4/5.  No muscle wasting was shown.  
Deep tendon reflexes were within normal limits for bilateral 
lower extremities.  Examination of the lumbosacral spine showed 
normal curvature and the lumbosacral spine was tender to 
percussion.  The examiner noted that the Veteran had difficulty 
getting on and off of the examination table due to low back pain 
and required assistance.  Left leg raising was to 10 degrees with 
pain at 10 degrees.   Right leg raising was to 15 degrees with 
pain at 15 degrees.  Forward flexion was from zero to 60 degrees 
with pain at 60 degrees.  Extension was from zero to 30 degrees.  
Left and right lateral flexion was from zero to 30 degrees with 
pain at 30 degrees.  Left and right lateral rotation was from 
zero degrees to 30 degrees with pain at 30 degrees.  The examiner 
described moderate to severe pain with range of motion with 
moderate loss of function.  Repetition of three produced 
increased pain, weakness, lack of endurance, fatigue and 
incoordination with left leg raising to 10 degrees, right leg 
raising to 15 degrees, forward flexion to 60 degrees, left and 
right lateral flexion to 30 degrees, left and right lateral 
rotation to 30 degrees with no additional loss of range of motion 
than noted.  "Stable" was noted.  X-ray of the lumbosacral 
spine showed findings of minimal spondylolisthesis of L3 over L4.  
CT [computed tomography] scan of the lumbar spine revealed broad-
based disk protrusion at L3-4 with mild annular disk bulges at 
L2-3 and L4-5.  No frankly herniated disk materials were seen.  
The diagnosis was broad-based disk protrusion at L3-4 with mild 
annular disk bulges at L2-3 and L4-5 with moderate to severe pain 
and moderate loss of function.

The above medical findings from the 2008 VA examination do not 
show that the Veteran's service-connected lumbar spine disability 
is manifested by severe intervertebral disc syndrome with 
recurring attacks with intermittent relief as is required for a 
40 percent disability evaluation under the old criteria.  While 
the Veteran described radicular and neurologic symptoms, he 
exhibited normal deep tendon reflexes and only a mild decrease in 
muscle strength in the lower extremities.  The exhibited findings 
do not meet or approximate the criteria for a higher rating, i.e. 
severe intervertebral disc syndrome.  Thus, the criteria for an 
increased disability evaluation in excess of the 20 percent 
currently assigned for the period beginning January 11, 2008 have 
not been met under the old criteria, DC 5293.

Furthermore, under the pre-amended version of the regulations 
there are no other applicable diagnostic codes which would afford 
the Veteran a disability evaluation in excess of 20 percent.  As 
the medical evidence does not demonstrate that the Veteran has 
severe limitation of motion of the lumbar spine, the next higher 
evaluation of 40 percent under DC 5292 is not for application.  
Moreover, DC 5295 requires severe lumbosacral strain in order to 
warrant a 40 percent disability evaluation and the medical 
evidence of record do not show that the Veteran's service-
connected lumbar spine disability has been productive of severe 
lumbosacral strain.  Therefore a higher evaluation is not 
warranted under these diagnostic codes.

Based on the above findings, the Board finds that the evidence 
does not support the assignment of a higher (40 percent) 
disability rating under the revised criteria, DC 5243, based on 
intervertebral disc syndrome.  The Board acknowledges the fact 
that the Veteran has been diagnosed with lumbar disc disease.  
However, no incapacitating episodes were reported within the 
prior 12-month period during any examination of record.  In fact 
the Veteran reported during the January 2008 VA examination that 
his last incapacitating episode was during military service.  
While the Veteran reported that his lumbar spine disability 
interferes with activities of daily living and an inability to 
stand for more than thirty minutes, incapacitating episodes were 
not shown with a total duration of at least four weeks but less 
than six weeks during any 12-month period preceding any 
examination within the appellate period.  As such, a higher 
evaluation of 40 percent is not warranted under Diagnostic Code 
5243.

Furthermore, objective testing did not reveal forward flexion of 
the thoracolumbar spine of 30 degrees or less or, favorable 
ankylosis of the entire thoracolumbar spine.  Instead, forward 
flexion was no less than 60 degrees during VA examination in 
2008.  While minimal spondylolisthesis of L3 over L4 was noted, 
the Veteran's lumbar spine disability is still not productive of 
symptomatology that meet the criteria for a higher evaluation 
under the General Rating Formula for Diseases and Injuries of the 
Spine.  Thus, an evaluation in excess of 20 percent for the 
period beginning January 11, 2008 under DCs 5237, 5239 is not 
applicable.

In this instance, as to the provisions of 38 C.F.R. §§ 4.40, 4.45 
and DeLuca, 8 Vet. App. 202 for the period beginning January 11, 
2008, the Board finds that while the medical evidence, 
specifically the January 2008 VA examination, reflects objective 
evidence of pain, weakness, lack of endurance, fatigue and 
incoordination it is not greater than that contemplated by the 20 
percent evaluation already assigned for the period beginning 
January 11, 2008, for the service-connected lumbar spine 
disability.  With regard to the Veteran's subjective and 
objective symptoms of pain, the revised rating criteria are meant 
to take pain and other symptoms into account.  The Board observes 
that in the 2008 VA examination the examiner described the 
Veteran has having moderate to severe pain with range of motion 
with moderate loss of function.  The examiner further noted that 
repetition of three produced increased pain, weakness, lack of 
endurance, fatigue and incoordination with left leg raising to 10 
degrees, right leg raising to 15 degrees, forward flexion to 60 
degrees, left and right lateral flexion to 30 degrees, left and 
right lateral rotation to 30 degrees with no additional loss of 
range of motion.  The Veteran's gait was described by the 
examiner as steady and smooth; and the examiner described the 
Veteran's lumbar spine disability as stable.  Thus, the Veteran's 
symptoms to include pain, fatigue, weakness and incoordination 
does not result in additional limitation of motion of the lumbar 
spine to a degree that would warrant application of 38 C.F.R. §§ 
4.40, 4.45, and 4.59 as a basis for an evaluation higher than the 
20 percent for the Veteran's lumbar spine disability for the 
period beginning January 11, 2008.  

For the reasons and bases discussed above, the Board concludes 
that the evidence fails to support the assignment of a disability 
rating in excess of 20 percent for the period beginning January 
11, 2008 for the Veteran's service-connected degenerative disc 
disease with associated bulges seen at L3-L4 and L4-L5.  See 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. 49.

For purposes of evaluation spinal disability under DC 5243, 
neurologic signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly or nearly so are rated 
separately using criteria for the most appropriate neurologic 
diagnostic code or codes.  38 C.F.R. § 4.71a, DC 5243, Note 1, 
Note 2 (2003-04).  Though early physical examinations revealed 
positive straight leg raising tests and complaints of pain 
radiating in the lower extremities, neurologic work-ups revealed 
mostly normal findings.  A private medical report dated in 
November 2003, noted a decreased patellar tendon on the left, 
slightly compared to the right.  There was good quadriceps and 
hamstring strength, negative straight leg raising test, and 
sensation was intact.  The Veteran complained of slight pain into 
his right hip on examination in March 2005, but he exhibited good 
sensation and strength in the lower extremities and deep tendon 
reflexes were intact.  

When seen at a private facility on April 18, 2005, the Veteran 
had pain on straight leg raising test.  He exhibited slight 
weakness in the hip flexors, more so on the left.   On VA 
examination in January 2008, the Veteran complained that lower 
back pain radiates into both buttocks and down both legs with 
numbness in both legs.  There was decreased muscle strength with 
resistance bilaterally of the lower extremities, his muscle 
strength was 4/5.  Resolving all doubt in the Veteran's favor, 
separate 10 percent evaluations for sciatic neuropathy for each 
lower extremity are warranted for the period beginning April 18, 
2005.  While neurologic signs are minimal, they have not been 
attributed to any cause other than the service-connected 
degenerative disc disease.  However, deep tendon reflexes are 
within normal limits and dermatomes are intact, and there is no 
basis for finding moderate impairment to warrant a higher 
evaluation for neurological impairment.  

No additional staged rating (other than that previously assigned) 
is warranted.  Hart, 21 Vet. App. at 509-510.  Additionally, in 
the absence of evidence showing that the Veteran's service-
connected lumbar spine disability resulted in marked interference 
with employment (i.e., beyond that contemplated in the assigned 
evaluation); required frequent periods of hospitalization; or 
otherwise has rendered impractical the application of the regular 
schedular standards, extraschedular consideration is not 
warranted.  See 38 C.F.R. § 3.321(b)(1).  The Board notes that 
the threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluation for 
that service-connected disability is inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service- connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  

Here, as discussed above, although the Veteran has claimed that 
his lumbar spine disability interferes with his job, because he 
sometimes lifts things and climbs on ladders, the evaluations 
assigned for the designated periods, reasonably describe the 
Veteran's disability level and symptomatology, and adequately 
compensates him for his service-connected disability.  Thus, as 
the Veteran's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is adequate, and no 
referral for an extraschedular evaluation is required.  Thun v. 
Shinseki, F.3d 1366 (Fed. Cir. 2009).




ORDER

An initial evaluation in excess of 10 percent for degenerative 
disc disease with associated bulges seen at L3-L4 and L4-L5, for 
the period prior to January 11, 2008 is denied.

An evaluation in excess of 20 percent for degenerative disc 
disease with associated bulges seen at L3-L4 and L4-L5, for the 
period beginning January 11, 2008 is denied.

A separate 10 percent rating for neuropathy of the left lower 
extremity for the period from April 18, 2005 is allowed, subject 
to the regulations governing the award of monetary benefits.  

A separate 10 percent rating for neuropathy of the right lower 
extremity for the period from April 18, 2005 is allowed, subject 
to the regulations governing the award of monetary benefits.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


